Citation Nr: 1728166	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-43 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of fracture left great toe with neuritis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1973 to August 1976, and January 1979 to November 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a March 2012 video conference hearing; a transcript of the hearing is associated with the claims file.  

The case was previously before the Board in April 2014 when it was remanded for further development.  


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran's residuals of a fracture of the left great toe with neuritis been manifested by symptoms or impairment that may reasonably be characterized as more than moderate foot injury.  

2.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  




CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a fracture of the left great toe is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code 5284 (2016).  

2.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Residuals of Fracture Left Great Toe with Neuritis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that he is entitled to a rating in excess of 10 percent for his residuals of a fracture of the left great toe with neuritis based on his daily pain, stiffness, and decreased range of motion.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's residuals of a fracture of the left great toe with neuritis are rated under Diagnostic Codes 5010-5284 (for degenerative arthritis and other foot injuries).  Hyphenated diagnostic codes will be used where a disability is rated on the basis of its residuals.  38 C.F.R. § 4.27.  

Diagnostic Code 5010 provides for evaluation as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

Under Diagnostic Code 5284, a 10 percent rating is warranted for moderate foot injury, a 20 percent rating is warranted for a moderately severe foot injury, and a 30 percent rating is warranted for a severe foot injury.  

The words "moderate" and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

On July 2009 VA examination, the Veteran complained of sharp pain in the left great toe, with frequent throbbing, occurring approximately two times per day, for five to ten minutes.  He reported the pain is also caused by exertion.  The Veteran stated that the pain has worsened over the past three to four years.  He also complained of constant, burning, tingling sensation throughout all toes of both feet, but it was noted that such was different from the left great toe pain.  On physical examination, there was tenderness of the distal phalanx of the left great toe.  X-rays showed an unremarkable first toe.  The diagnosis was degenerative joint disease of the left hallux with associated toe pain.  The effectives on his daily activities were found to be mild, where there was an effect (e.g., mild effect on chores, shopping, exercise, sports, recreation, traveling, driving).  

At the March 2012 video conference hearing, the Veteran testified that he experiences a dull pain and discomfort throughout every day, and sharp pains at night.  He further testified that walking barefoot and going up and down stairs exacerbate his left great toe pain.  In addition, he testified that the left great toe pain worsens throughout the day.  

On June 2012 VA examination, the Veteran reported he has had constant burning, stabbing, pain, rated a 6 on a scale to 10, on an average day.  It was noted he has constant use of custom inserts for his feet.  The Veteran reported that he was forced to retire due to his foot pain and neuropathy.  

On May 2013 VA examination, there was pain on palpation of the left great toe with a stinging and jabbing sensation and numbness of the left great toe.  There was a slight antalgic gait.  There was pinpoint pain in the inner aspect of the great toe left medial at the base of the great toe and pain was elicited in the posterior base of the great toe.  

On December 2014 VA examination, it was noted that the Veteran does not chronically compromise his weight bearing.  He does not require the use of arch supports, custom orthotic inserts or shoe modifications.  The Veteran reported that when his peripheral neuropathy flares-up at night his left great toe pain increases as well.  It was found that the severity of the Veteran's residuals of fracture of the left great toe were mild.  

After a review of the evidence of record, the Board concludes the Veteran's residuals of a left great toe fracture with neuritis is not shown to have been manifested by symptoms productive of more than moderate left foot disability, consistent with the currently assigned 10 percent disability rating.  The record reflects that the Veteran experiences pain, tenderness on palpation, stiffness, numbness, tingling, and that his symptoms worsen with activity and throughout the course of a day due to weight bearing and walking.  See, e.g., May 2010 VA treatment record.  Notably, the Veteran has also established service connection for left lower extremity peripheral neuropathy.  At no point during the appeal period have the Veteran's symptoms been described as causing more than moderate functional impairment.  As noted above, on July 2009 VA examination, where found, the Veteran's residuals of a left great toe fracture were noted to only have a mild effect on certain daily activities.  And on December 2014 VA examination, the examiner found that the Veteran's disability was only mild in severity.  In short, there is no evidence of record indicating the Veteran's residuals of a fracture of the left great toe with neuritis is moderately severe or results in a moderately severe impairment.  As such, the Board finds that the Veteran's overall disability picture does not more nearly approximate the level of severity contemplated by a 20 percent rating for a moderately severe foot injury, and therefore a rating in excess of 10 percent is denied.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284.  

As for other Diagnostic Codes for rating foot disability, the Board finds that such criteria is not applicable as the Veteran is service connected for residuals of a fracture of a toe, and there is no evidence that such injury has resulted in, or is associated with, any other foot disability such as pes planus, pes cavus, weak foot, hallux valgus, hallux rigidus, hammer toes, and/or malunion or nonunion of the tarsal or metatarsal bones.  Therefore, the Board finds that higher evaluations under 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are also not warranted.  

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532   (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor). 

The Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD) with depression/major depressive disorder, asthma associated with chronic sinusitis, mechanical low back pain with degenerative joint disease at L4-L5, peripheral neuropathy of the right and left lower extremity, and residuals of a fracture of a left great toe, for a combined 70 percent rating from March 18, 2011, and 90 percent from March 14, 2012.  Therefore, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The evidence shows that the Veteran's occupational history has solely been working as a truck driver.  See, e.g., April 1999 VA examination.  His educational background includes some high school.  See March 1974 VA Form 22-1990p (showing a 10th grade education).  The Veteran was last gainfully employed in October 2009.  See June 2011 VA respiratory examination.  

The pertinent evidence of record includes a June 2011 VA respiratory examination wherein the Veteran indicated the reason for his retirement was his low back disability.  

On December 2014 VA general examination, the Veteran stated he had to stop truck driving because of his back and feet pain, and being in one position (sitting) for too long.  It was opined that the Veteran would do well with sedentary/supervisory type of work.  

On December 2014 VA back examination, the Veteran denied flare-ups of back pain, indicating he experiences continual pain in every position (rated a 6 on a scale to 10).  It was noted the Veteran would not be able to work a laborious job.  The examiner further stated that the Veteran's back/radiculopathy would only allow him gainful employment in a sedentary with supervisory work position (i.e., would be able to get up and walk around periodically).  

On January 2015 mental disorders examination, it was noted that the Veteran's symptoms of depression alone do not appear significant enough to preclude him from employment at this time, but his symptoms of depression are exacerbated by increased chronic pain and other health-related issues.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that multiple VA examiners have found that the Veteran would do well with sedentary/supervisory type of work.  However, there is no evidence that the Veteran's post-service employment has included any supervisory type of work, or that he has any experience with sedentary type of work.  The evidence shows that the Veteran's occupational history has consistently been physically demanding in nature as a truck driver.  Moreover, the evidence includes the January 2015 mental disorders examination opinion that the Veteran's depression is exacerbated by increased chronic pain and his service-connected PTSD with depression is rated as 70 percent disabling.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  


ORDER

A rating in excess of 10 percent for residuals of a fracture of the left great toe with neuritis is denied.  

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


